17 F.3d 394
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Herman H. KAYE, Debtor.Herman H. KAYE, Appellant,v.Herbert WOLAS, Appellee.
No. 92-55918.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 1, 1994.*Decided Feb. 17, 1994.

Before:  SNEED, THOMPSON and RYMER, Circuit Judges.


1
MEMORANDUM**


2
The decision of the Bankruptcy Appellate Panel is affirmed for the reasons given by that panel in its order filed June 25, 1992, pursuant to which a separate judgment was entered on July 10, 1992.


3
In his request for reconsideration of our order submitting this case without oral argument, Kaye contends that the $10,000 payment from Foothill to the bankruptcy estate was not, as Wolas had represented to the BAP, paid out to creditors.  Even assuming this were true, other events have occurred that prevent effective relief.  In particular, because Foothill is not a party to this appeal, it cannot be ordered to cancel the assignment of the state court action.  Whether the $10,000 remained in the estate or was paid out to creditors is thus immaterial;  in either event, Kaye's appeal remains moot.


4
AFFIRMED.



*The panel unanimously finds this case suitable for disposition without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Circuit Rule 36-3